DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Amendment
Claims 1-8, 10-29, and 31 are pending in the Amendment filed 12/21/2021, of which claims 10-18 remain withdrawn. 
The rejection of claims 1-8 and 30 under 35 U.S.C. 112(b) as being indefinite, is withdrawn in view of Applicant’s amendment to claim 1 and cancellation of claim 30. 
However, claims 1-8 are rejected on new grounds under 35 U.S.C. 112(b) as being indefinite for claiming both an apparatus and the method steps of using the apparatus.
The rejection of claims 19-29 under 35 U.S.C. 112(b) as being indefinite, is maintained as previously set forth because the rejection has not been addressed by claim amendment or by Applicant’s arguments.  
New claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite.
New claim 31 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The rejections of claims 1-8 and 19-29 under 35 U.S.C. 103 as being unpatentable over Svengalis (US 8087712 B2) in view of McQueen (US 2851303 A), is maintained but has been modified to meet new claim limitations. 
New claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al. (US 3454300 A) in view of Wise (US 2223145 A).
The amendment filed 12/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.
Response to Arguments
Applicant's arguments, see “Remarks” filed 12/21/2021, have been fully considered but they are not persuasive. 
Applicant argues as to amended claims: “To invert McQueen’s housing as shown in Fig. 4 so the opening 21 is toward the windshield would render the device inoperable thus felling to teach those skilled in the art how to reconstruct to anticipate applicant’s claimed construction.” [“Remarks”, pg. 11, para. 1].
In response, this argument is not persuasive because the limitation “draw the draw bar away from the housing to draw the strands from the spool to be drawn under the one side of the housing” is interpreted as intended use of the device. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114. Here, since there is no physical limitation on the device of McQueen to preclude the drawing to be performed with the housing in an inverted orientation, the device of McQueen is sufficient to meet the limitation as claimed.
Applicant further argues: “For McQueen not to leave an unprotective space on the windshield, it is necessary for him to cover the windshield from one side to the other and place the housing 10 inside the vehicle. There is no such need for Applicant’s device which is constructed to deploy the strands from the opening 54 directly on to the windshield.” [“Remarks”, pg. 11, para. 2].
In response, this argument is not persuasive because the limitation “having an exterior abutting surface for, in use, abutting the windshield”, requires only a surface which is capable of “abutting the windshield”. Under the broadest reasonable interpretation, the term “abutting” merely means to “touch” or “be next to”, and does not impart any physical characteristic, such as being flat. As such, the casing of McQueen is capable of touching the surface of the windshield [Fig. 4] and therefore meets the claim limitation. Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114.
Specification
The amendment filed 12/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “upstanding legs 56 turned outwardly at the bottom extremities to form respective out turned
flanges 58 and 60”, and “downwardly projecting flanges 62 juxtaposed thin legs 56 and terminating in bottom edges abutting the respected horizontal flanges 60” of paragraph 0032.1 is not supported by originally filed specification, and further does not appear to be supported by the figures because the elements are not labelled in the figures and otherwise cannot be readily ascertained from the figures. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites “downwardly extending legs” and “vertical legs which then turn outwardly to form coextensive flanges”, but the specification is silent towards this subject matter, and it further does not appear to be present in any of the figures (or at a minimum, is not labelled in the figures). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). 
Here, claim 1 is directed to an apparatus, i.e., a vehicle windshield deicer device, and recites the limitation, “a rigid draw bar…whereby a user may place the elongated housing on the windshield at one side of the vehicle with the one surface of the housing abutting the windshield, with the side door open and place the tethers between the side door and the door frame and grasp the draw bar and draw the draw bar away from the housing to draw the strands from the spool…and position the draw bar on the vehicle side opposite the one side to cooperate in holding the strands spaced apart on the surface of the windshield.” This limitation recites the following actions by a user: i) place the housing on the windshield; ii) place the tethers between the side door and door frame; iii) grasp and draw the draw bar; and iv) position the draw bar on the vehicle. These are specific actions performed by the user to use the claimed apparatus which therefore render the claim indefinite under 35 U.S.C. 112(b) for claiming both an apparatus and the method steps of using the apparatus. 
Further as to claim 1, line 16 recites “draw the stands from the spool”, which lacks antecedent basis and therefore renders the claim indefinite. It appears the claim should read “draw the strands from the spool” and has been interpreted as such for the purposes of examination. 
Claims 2-8 are rejected as being dependent upon rejected base claim 1. 

Claims 19-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “flexible strands” in line 3, and “the strands” in line 7. There is insufficient antecedent basis for “the strands” because the limitation was not previously introduced with an indefinite article (i.e., a plurality of flexible strands). 
Claims 20-27 are rejected as being dependent upon rejected base claim 19. 
Claim 28 recites the limitation “a plurality of flexible individual strands wound on the spool in laterally spaced apart relationship and constructed to be dispensed through the opening device to lie in the spaced apart relationship” in lines 5-7. There is insufficient antecedent basis for second underlined limitation in the claim because the limitation was not previously introduced with an indefinite article (i.e., a laterally spaced apart relationship). It appears the limitation should read “wound on the spool in a laterally spaced apart relationship” in line 5, and the claim has been interpreted as such for the purposes of examination.
Claim 29 are rejected as being dependent upon rejected base claim 28. 

Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 31, the limitation line 5 reads “the top portion being formed in the form of a cylindrical shaped being form on a diametrical opposite sides of a downwardly extending legs” which renders the claim unclear because it is grammatically inaccurate (see underlined portions above) and therefore renders the claim indefinite. It appears the claim should read “the top portion being formed in the form of a cylindrical shape and formed on its diametrical opposite sides with downwardly extending legs”, and has been interpreted as such for the purposes of examination. 
Further as to claim 31, the limitation “the second flange” in line 12 lacks antecedent basis because it cannot be ascertained which of the “coextensive flanges” it is in reference to.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Svengalis (US 8087712 B2) in view of McQueen (US 2851303 A). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly discloses by the cited reference. 
1.    Svengalis discloses a vehicle windshield dicer device for positioning on the surface an automobile windshield [Fig. 2-3, claim 1] and comprising:
an elongated housing 21 to be positioned with one surface abutting the windshield [Fig. 2] and having an elongated opening device along the one side thereof [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”];
an elongated spool rotatable in the housing;
a plurality of flexible individual strands 27 wound on the spool in a laterally spaced apart relationship and constructed to be dispensed through the opening device to lie in the spaced apart relationship on the surface and formed with free extremities [Fig. 2, claim 1; col. 2, lines 60-65];
elongated tethers having respective one end attached to the housing and projecting therefrom to form free extremities to be trapped between a side door and a door frame on one side of the vehicle;
a rigid draw bar 23 capturing the respective free extremities in the spaced apart relationship 25 whereby a user may place the elongated housing on the windshield at one side of the vehicle with the one surface of the housing abutting the windshield [Fig. 2, claim 1], with the side door open and place the tethers between the side door and the door frame and grasp the draw bar 23 and draw the draw bar 23 away from the housing to draw the stands from the spool to be drawn under the one side of the housing to lie over the surface [Fig. 2, claim 1] and position the draw bar 23 on the vehicle side opposite the one side to cooperate in holding the strands spaced apart on the surface of the windshield [Fig 2, claim 1].
Svengalis fails to teach: 1) that either handlebar 21/23 [Fig. 2, claim 1] includes a rotatable spool upon which the strands 27 are wound; and 2) that either handlebar 21/23 includes elongated tethers to be trapped between the door and door frame [Fig. 2], and therefore fails to meet the limitations of (as emphasized above):
an elongated spool rotatable in the housing;
a plurality of flexible individual strands wound on the spool in laterally spaced apart relationship;
elongated tethers having respective one end attached to the housing and projecting therefrom to form free extremities to be trapped between a side door and a door frame on one side of the vehicle;
with the side door open and place the tethers between the side door and the door frame and grasp the draw bar and draw the draw bar away from the housing to draw the stands from the spool to be drawn under the one side of the housing to lie over the surface
However, McQueen discloses a windshield protector [Abstract, Figs. 1-3], comprising:
It is an object of the present invention to provide a windshield protector which includes a member adapted to be positioned against the outside of the windshield and a casing in which said member is retracted when not in use, together, with means for securing the casing and the free end of the member on the inside of the vehicle when said protector is in use whereby locking of the doors of the vehicle will prevent theft of the protector. It is a further object of the invention to provide a windshield protector comprising a windshield covering member and a casing into which said member is retracted when not in use wherein the casing as means for cleaning any accumulated ice and snow from the covering member as said member is retracted into the casing. [col. 1, lines 18-32].
Mounted within the casing 10 is a spring roller generally designated 14 and comprising a tubular member 15 within which is positioned a spring 16 one end of which is secured to a collar 17 secured to one end of member 15 and the other end of which is secured to the cap 12. A stub shaft 18 having a screw threaded portion 19 is secured to the cap 11 and rotatably supports one end of the spring roller the other end of which is supported by the spring 16. 
The windshield cover per se consists of an elongated strip 20 of flexible material secured at one end to the spring roller 14 and urged by the spring 16, to wind itself around the tubular member 15 of said spring roller. [col. 1, line 60-col. 2, line 1].
In practice the element for cooperating with the snap element 26 is fixed inside the vehicle so that when the doors are locked the protector cannot be detached from outside but in the drawing, for simplicity of illustration, the free end of the cover is shown snapped on the outside. After snapping the free end of the cover to the right-hand door post the operator holds the casing 10 in his hand and walks around the front of the vehicle to the left-hand side, the spring roller 14 allowing the cover to be withdrawn from the casing, and by means of the strap 28 and the two fastener elements 29 and 31 attaches the casing to the steering wheel or other convenient place inside the vehicle. The spring drum 14 holds the cover tightly against the windshield and since the two ends are inside, the vehicle, theft of the protector can be prevented by locking the doors of the vehicle. [col. 2, lines 50-71].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
As to amended claim 1, “an elongated housing to be positioned with one surface abutting the windshield”, Svengali discloses the handlebars 21/23 may be positioned on the surface of the windshield [Fig. 2], or alternatively may be “positioned inside the car and car doors closed on the opposite extremities of the cords to trap such extremities between the edges of the respective doors and the edges of the respective door ways…to thereby capture the cords in place and lock device against any unwanted taking by unauthorized persons” [col. 4, lines 38-45]. Thus although McQueen teaches the casing is positioned within the car, Svengali discloses that either configuration is known. Further, McQueen discloses the casing (as incorporated to replace one of the handlebars of Svengali) includes a tether for attaching the casing to the inside of the car that is suitable for being captured within the door frame of the vehicle [Fig. 1]. As such, one of ordinary skill in the art would recognize from Svengali that the handlebars may be suitably positioned on the outside of the vehicle (i.e., “elongated housing to be positioned with one surface abutting the windshield”), and further that the handlebar as modified by McQueen, would include a suitably long tether to attach the casing to the inside of the car (“free extremities to be trapped between a side door and a door frame on one side of the vehicle”).
Lastly as to amended claim 1, the limitation “draw the draw bar away from the housing to draw the strands from the spool to be drawn under the one side of the housing” is interpreted as intended use of the device. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114. Here, since there is no physical limitation on the device of McQueen to preclude the drawing to be performed with the housing in an inverted orientation, the device of McQueen is sufficient to meet the limitation as claimed. 
2.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the housing is constructed with the opening device in the form of a plurality of individual openings, one for each of the respective strands to receive the individual strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
3.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 but fails to explicitly disclose wherein:
the spool includes a plurality of barrels spaced longitudinally there along and receiving the respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it obvious to include two or more separate spring rolls within the housing in order to obtain more accurate coverage of a windshield of variable width. 
4.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are constructed of flexible metal [col. 2, lines 41-47].
5.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are constructed of wire [col. 2, lines 41-47]. 
6.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein: the strands have a cross section of substantially .024 inches [claim 1].
7.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are connected to the spool spaced apart substantially 1 1/2 inches from each other [col. 2, line 66-col. 3, line 7].  
8.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 that includes: a brake 14 for controlling rotation of the spool [McQueen, col. 1, line 60-col. 2, line 1].
19.    Modified Svengalis discloses a vehicle windshield deicer device [Abstract] including: 
an elongated rotatable spool [McQueen, col. 1, line 60-col. 2, line 1, “tubular member 15”];
flexible strands 27 [Svengalis, col. 3, lines 8-10; claim 1] having respective one ends attached to the spool and arranged to be bodily wound on the spool [McQueen, col. 1, line 60-col. 2, line 1] in laterally spaced apart relationship 25 [Svengalis, col. 4, lines 8-24; claim 1] to leave extremities opposite the respective one ends extending from the spool [McQueen, col. 4, lines 8-24; claim 1]; and
an elongated housing mounting the spool for rotation therein having an exterior abutting surface for, in use, abutting the windshield and further having an elongated opening device receiving the flexible strands [Svengalis, Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”] projecting from the spool to be dispensed unrestricted through the opening clear of any contact with the housing for positioning on the windshield of a vehicle [McQueen, col. 4, lines 8-24; claim 1].
See rejection of claim 1 for recitations of the relied upon portions of McQueen. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact  and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
As to amended claim 19, “having an exterior abutting surface for, in use, abutting the windshield”, the limitation requires a surface which is capable of “abutting the windshield”. Under the broadest reasonable interpretation, the term “abutting” merely means to “touch” or “be next to”, and does not impart any physical characteristic, such as being flat. As such, the casing of McQueen is capable of touching the surface of the windshield [Fig. 4] and therefore meets the claim limitation. 
Lastly as to amended claim 19, “to be dispensed unrestricted through the opening clear of any contact with the housing”, the device of McQueen is capable of dispensing without contact of the housing because the cover is only subject to contact with the flange 22 when the user holds the casing in a particular orientation [Fig. 4, col. 3, lines 5-8, “the operation…holds the casing so that as the cover 20 is retracted into the casing it is bent angularly over the flange 22, substantially as shown in Fig. 4”], and therefore meets the claim limitation. Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114.  
20.    Modified Svengalis discloses the device of Claim 19 wherein: the strands are constructed of metal [Svengalis, col. 2, lines 41-47].
21.    Modified Svengalis discloses the device of Claim 19 wherein:
the opening device if formed with individual openings for each of the strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
22.    Modified Svengalis discloses the device of Claim 19 but fails to explicitly disclose wherein:
the spool includes a plurality of barrels spaced longitudinally there along for receiving their respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it obvious to include two or more separate spring rolls within the housing, of McQueen, in order to obtain more accurate coverage of a windshield of variable width. 
23.    Modified Svengalis discloses the device of Claim 19 wherein: the strands are constructed of wire [Svengalis, col. 2, lines 41-47].
24.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are connected to the spool spaced apart substantially 1 1/2 inches apart [Svengalis, col. 2, line 66-col. 3, line 7].  
25.    Modified Svengalis discloses the device of Claim 19 that includes:
a brake for selectively controlling the rotation of the spool a brake 14 for controlling rotation of the spool [McQueen, col. 1, line 60-col. 2, line 1].
26.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are constructed with a cross section of .024 inches [Svengalis, claim 1].
27.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are constructed with a round cross section being a diameter of at least .024 inches [Svengalis, col. 2, lines 41-47; claim 1].
28.    Modified Svengalis discloses a vehicle windshield dicer device for positioning on the surface an automobile windshield [Abstract] and comprising:
an elongated housing having an elongated opening device along one side thereof [McQueen, col. 4, lines 8-24; claim 1]; 
an elongated spool rotatable in the housing [McQueen, col. 1, line 60-col. 2, line 1, “tubular member 15”];
a plurality of flexible individual strands [Svengalis, col. 3, lines 8-10; claim 1] wound on the spool [McQueen, col. 1, line 60-col. 2, line 1] in laterally spaced apart relationship [Svengalis, col. 3, lines 8-10; claim 1] and constructed to be dispensed through the opening device in the spaced apart relationship on the surface and to form distal extremities [Svengalis, col. 3, lines 8-10; claim 1] and
a rigid draw bar capturing the respective distal extremities in the spaced apart relations [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
See rejection of claim 1 for recitations of the relied upon portions of McQueen. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact  and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
29. Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 28 wherein: the housing is constructed with the opening device in the form of a plurality of individual openings, one for each of the respective strands to receive the individual strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
30. Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 but fails to explicitly disclose wherein:
the spool includes a plurality of barrels spaced longitudinally there along and receiving the respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it obvious to include two or more separate spring rollers to be adaptable to windshields of varying widths. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al. (US 3454300 A) in view of Wise (US 2223145 A).
31. Barhorst discloses a vehicle windshield deicer device for positioning on the surface of an automobile windshield [Abstract, Fig. 1] comprising:
an elongated housing 34 to be positioned with one side butting the windshield 18 [Figs. 1-2];
the housing 34 including respective top and bottom portions [Fig. 2], the top portion being formed in the form of a cylindrical shaped being form on a diametrical opposite sides of a downwardly extending legs, the bottom section being formed with a upwardly opening arcuate tubular section curved upwardly on its opposite sides and at the diametrical opposite sides of the housing, turned downwardly to form respective vertical legs which then turn outwardly to form coextensive flanges 38 to form the surface to abut against the windshield 18 [Fig. 2]; and
an elongated spool 64/60 received rotatably in the housing 34 and formed with strands 66 on the spool 64/60 to be dispensed through the opening 58 whereby the housing 34 may be abutted against the windshield surface 18 and the strands 66 dispensed out the opening 58 and under the second flange 38 and the second flange 38 pressed against the strands 66 as the strands are dispensed from the opening 58 to extend out across the windshield 18 [Fig. 2].
Barhorst discloses dispensing a sheet 66, and that “the sheet 66 may be of any suitable material and even of a material including some elastic properties” [col. 4, lines 8-10], but fails to explicitly disclose the sheet may be in the form of strands.
Wise (US 2223145 A) discloses a suitable windshield cover [Abstract] that can readily rolled up [col. 1, lines 22-25], may comprise “fabric such as canvas or the like and, if so desired, the fabric may be suitably treated to render it waterproof.” [col. 2, lines 3-6].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of material to rolled within the retractable windshield cover device, of Barhorst, to include the windshield cover material of canvas, of the windshield cover of Wise, because canvas is a suitable material for a windshield cover that can be readily rolled up, at taught by Wise [col. 1, lines 22-25; col. 2, lines 3-6].
Canvas is a woven fabric, and therefore comprises a plurality of material strands (e.g., cotton, hemp, etc.) woven together, which is sufficient to meet the claim limitations regarding “strands”.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show windshield protector devices [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713